99 N.E.2d 761 (1951)
155 Ohio St. 590
In re CINCINNATI METROPOLITAN HOUSING AUTHORITY.
SKIRVIN et al.
v.
BOARD OF TAX APPEALS et al.
STRAUSS
v.
BOARD OF TAX APPEALS et al.
Nos. 32476, 32477.
Supreme Court of Ohio.
June 20, 1951.
*762 W. Ray Skirvin, Cincinnati, for appellant Ethel M. Skirvin.
Stewart S. Cooper, Cincinnati, for appellant Cincinnati Real Estate Board.
Jerome Goldman and Robert A. Goldman, Cincinnati, for appellant Carl A. Strauss.
Francis T. Bartlett, Taft, Stettinius & Hollister, John R. Bullock, David G. Gamble and Roger K. Sibbald, all of Cincinnati, for appellee Cincinnati Metropolitan Housing Authority.
Henry M. Bruestle, City Sol., and Maurice W. Jacobs, Cincinnati, for appellee City of Cincinnati.
C. Watson Hover, Pros. Atty., William J. Schmid and Francis X. Schwegmann, all of Cincinnati, for appellee Auditor of Hamilton County.
C. William O'Neill, Atty. Gen., Robert E. Leach and Hugh A. Sherer, Columbus, for appellee State of Ohio.
PER CURIAM.
Although a majority of the members of this court are of the opinion that Sections 5356 and 1078-36, General Code, are unconstitutional, two members of the court do not concur in that view.
Section 2, Article IV of the Constitution, provides in part: "No law shall be held unconstitutional and void by the supreme court without the concurrence of at least all but one of the judges, except in the affirmance of a judgment of the court of appeals declaring a law unconstitutional and void." The instant cases do not involve a judgment of that court declaring a law unconstitutional.
Five members of this court not being a sufficient number to declare Section 5356 and 1078-36, General Code, unconstitutional, *763 the real property in question is exempt from taxation.
Decision affirmed.
ZIMMERMAN and TAFT, JJ., concur.
MONTGOMERY, J., of the Fifth Appellate District, sitting by designation in place of STEWART, J.